﻿284.	 I should like to associate myself and my Government with all those who at this rostrum have congratulated Mr. Mojsov on his election to the presidency of the thirty-second session of the General Assembly of the United Nations. That Unanimous election constitutes not only a fitting tribute to his great qualities as statesman, jurist and diplomat but also a well-deserved recognition of his country, Yugoslavia, which has succeeded in preserving its independence with dignity in a world in which it is so difficult to escape the influence and domination of extremely powerful and frequently insuperable political and economic forces.
285.	It is a pleasure for me to welcome the delegations of Djibouti and Viet Nam, new Members of the United Nations, and to wish them success in their mission and growing prosperity in their countries, which have been welcomed to this great family of nations.
286.	The regular session of the General Assembly is particularly overburdened with work," having an agenda which includes more than 125 items. It is true that among these there are, naturally, some which are more or less routine and many others which are not new but have, rather, come to us from previous sessions. These circumstances, however, in no way detract from the significance of the large number of items to be considered.
287.	Every year the General Assembly studies numerous reports and various suggestions and proposals on subjects that have repeatedly been considered in previous years. This proves not only the complexity and importance of the subjects but also the great diversity in trends, aspirations, interests and opinions which divide men and peoples and characterize their complexity. Therefore we can in no way attribute to a deficiency in the Organization or to inefficacy on its part the fact that certain items remain for ever on the agenda of the Assembly.
288.	Since this is the first time the new Government of El Salvador, which came into office just three months ago, has come before the General Assembly through my representation, I should like to refer, though not at great length, to some of the items we are most interested in or which affect us most closely among the many included on the agenda.
289.	To the efforts to attain disarmament, denuclearization, the strengthening of international security, decolonization and so other noble objectives pursued in this Organization to benefit mankind, we should always add a constant persevering and indefatigable struggle to further the over-all development of peoples, to improve the lot of the neediest and to eradicate or reduce hunger, ignorance, crime, disease, unhappiness, pain and grief in all their manifestations. All nations-large and small, rich and poor, weak and powerful, developed and developing—must participate in that over-all struggle because it is of benefit to all to ensure the well-being of future generations everywhere in the world, and that can be attained only through general and balanced development which would eliminate the deep differences existing at present and make possible a truly human life for all and not just for a few. His Holiness Pope John XXIII rightly said that the development of peoples was the new name of peace.
290.	My delegation regrets that, for reasons which we all know, when we resumed the work of the thirty-first regular session of the General Assembly in mid-September to consider the items left pending last year, namely, development and international economic co-operation, and the implementation of the decisions adopted by the Assembly at its seventh special session-at which time the results of the Conference on International Economic Co-operation recently concluded in Paris should have been analysed-it was not possible to achieve the desired consensus. Since new efforts in that regard will be undertaken at this session, we hope that this time the necessary consensus will be achieved.
291.	It would be extremely discouraging if developing countries were ultimately to fail in their efforts to establish and consolidate a new international economic order. That would be tantamount to taking a step backwards from the position of the seventh special session, at which, fortunately, there was a frank spirit of conciliation between the industrialized nations and the developing world which opened up broad prospects for co-operation and understanding, thus keeping alive the hopes of more than two thirds of the population of the world. It is generally recognized that a new international economic order more equitable and just than the one that has prevailed heretofore will favour all those sectors equally.
292.	In this connexion I wish to emphasize the importance of the Declaration adopted by the Ministers for Foreign Affairs of the Group of 77 at their meeting on 29 September last here at United Nations Headquarters and to highlight, in particular, the concepts expressed by my colleague the Foreign Minister of Uruguay in his brilliant presentation at that time, when he spoke for the Latin American group of States.
293.	El Salvador participated and will continue to participate very actively in the Third United Nations Conference on the Law of the Sea. The work of the Conference on such important matters as the evolution and codification of this new field of law is of capital importance for the economic development of all the peoples of the world. The body to be established to exploit the sea-bed for the benefit of all must have the necessary powers duly to safeguard the interests of the international community. These and other aspects of the subject must be considered at the forthcoming meetings of the Conference in Geneva on the basis of the composite informal negotiating text, and it is to be expected that at that time we shall overcome the obstacles which have heretofore impeded conclusion of such an important instrument as that on the law of the sea. That instrument appears even more necessary when we consider that delay in signing and implementing it could give rise to unilateral action by maritime Powers which could be detrimental to the interests of other nations.
294.	Scattered throughout the agenda of the present session there are items on two problems that are different but are nevertheless interrelated in certain respects. I refer to human rights and international terrorism.
295.	My Government is a firm supporter of the exercise and protection of human rights, which are broadly guaranteed in our political Constitution.
296.	In addition to the Universal Declaration of Human Rights and other United Nations documents on specific matters, two new instruments have come into force—the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights.
297.	Thus, notwithstanding the provisions of Article 2, paragraph 7, of the Charter, which enshrines in the United Nations the principle of non-interference, the subject of human rights, while continuing to fall within the purview of the internal law of States, has been included in the field of international law. This is shown by the existence of declarations of rights, of the covenants I have just mentioned, and of the American Convention on Human Rights, signed in San Jose on 22 November 1969, which we hope will enter into force soon. States have freely committed themselves to promote, guarantee and respect human rights, and under international public law that commitment is not only of a moral nature; it is unquestionably legally binding.
298.	Under the present United Nations system, as well as at the inter-American level, it is incumbent upon the various commissions on human rights to act in cases of violation of human rights. No State may or should bypass those commissions and itself investigate the situation with regard to human rights in another State. There is no doubt that that would be tantamount to intervention, and, although it might be done for humanitarian reasons, it would none the less be intolerable. Furthermore, that attitude .nay, obviously, be construed as unfriendly and therefore prejudicial to good relations between friendly countries.
299.	El Salvador agrees with the idea that the United Nations should have a High Commissioner for Human Rights. That idea that has been under consideration since the French professor Rene Cassin, whose memory we praise, and several years ago suggested the creation of the post of Solicitor-General of the United Nations for Human Rights. No doubt the establishment of the post of High Commissioner would be a positive step in this regard.
300.	My country has always been against all forms of discrimination and will continue to support the efforts of the United Nations to eliminate the abnormal practices which still persist in some parts of the world and which are prejudicial to man's dignity and therefore a flagrant violation of human rights.
301.	International terrorism, that terrible scourge which affects many peoples in the world, including peoples of Latin America, and which is spurred on by foreign governments, should be rejected and condemned by all; and it is of concern in the United Nations, since in 1972 the Secretary-General proposed the item for the consideration of this Assembly.
302.	In recent years terrorist crimes have occurred frequently in El Salvador, especially kidnappings, extortion and the murder of important and progressive persons useful to the country.
303.	My Government, aware of the difficulties encountered in the struggle against this type of common crime, terrorism, will be pleased to co-operate with any efforts which this General Assembly or other United Nations bodies may undertake in order, if not to eliminate, which seems impossible, at least to reduce acts of terrorism and their abhorrent consequences.
304.	In the internal struggle against this evil of our times, Governments usually find themselves having to suspend constitutional guarantees in order to maintain public order and to safeguard the institutions of the State. The exercise of this power within reasonable limits cannot, and should not, be interpreted in the international field as being a violation of human rights, since the aim is rather to defend society and individual persons from the danger of terrorist criminals, whether active or potential.
305.	The work of decolonization, which has been launched and developed successfully by this Organization for several years, remains among the main items in the agenda of the General Assembly. My delegation will support every initiative to favour the aspirations of peoples wishing to attain their independence, as also the aspirations of those who defend their territorial integrity, such as the cases of Guatemala and Argentina with regard to Belize and the Islas Malvinas, respectively.
306.	With regard to Belize, El Salvador, which observed with extreme concern the tension which arose a few months ago in the Central American region, now views with satisfaction the talks between the Guatemalan and British Governments, which offer favourable prospects for a negotiated, settlement that will harmonize the aspirations of Guatemala with the interests of the people of Belize.
307.	Latin American countries joyously welcome the results of the negotiations carried out for over 13 years between the Governments of Panama and the United States of America on the question of the Panama Canal. President Carter and his immediate predecessors have undoubtedly made laudable efforts to try to give reasonable and just satisfaction to the aspirations of the Panamanian people, which were advocated nobly by its Government. It only remains for the two treaties signed in Washington on 7 September last, which were to replace the original instrument signed in 1903, to enter into force, after the Panamanian people adopts them in a plebiscite and the United States Senate has consented to them as provided for in its Constitution.
308.	The Government of El Salvador trusts that the conciliatory efforts made by the United Nations may in the near future, if not bring about a total elimination of the tensions due to the situations in the Middle East and in Cyprus, at least reduce them considerably and, in any case, prevent a worsening of the situation that might lead to new armed conflicts which could obviously endanger the peace and security of all nations.
309.	The prospects for the convening of a conference on the question of the Middle East soon, and, above all, the attitude adopted by the Government of Israel in recent weeks, indicate that negotiations may lead to a positive result. A recognition of the existence of Israel by the Arab States, and the just fulfilment of the aspirations of the latter, and in particular of the "Palestinian people, would certainly be the pillars of a lasting peace in that area.
310.	With regard to Cyprus we also hope that conflicting interests may be reconciled, thus ensuring a peaceful life for all of the population of Cyprus.
311.	It is frequently said that today's world is undergoing a period of transition; that the problems it faces are so serious and complex that it remains at the cross-roads; that this is the most critical, the crucial moment in its existence, and so on and so forth. This is repeated year after year from this rostrum and, therefore, we are used to hearing these words, and we almost do not realize that in fact something serious and irreparable could befall mankind. What is true is that events may occur which could lead to a better life for human beings inhabiting this planet, or which, on the contrary, could result in a world disaster or a series of cataclysms which would engulf us in desperation and suffering.
312.	This Organization, the United Nations, has the virtue for the world of generating and strengthening the necessary hope and faith in God which is the only thing which can give us peace of mind.
 


